DETAILED ACTION
Claims 1-15 are pending, and claims 1-9 are currently under review.
Claims 10-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-9, in the reply filed on 10/28/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Interpretation
It is noted that apparatus claims cover what a device is, not what a device does.  Accordingly, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims absent concrete evidence to the contrary.  See MPEP 2113 & MPEP 2114.  It is noted that the instant claims include several recitations of functional language pertaining to what the apparatus does (ie. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation of a powder including “80 wt% to 100 wt% metal particles”.  It is unclear to the examiner whether this refers to either: 1) all of the powder particles have a composition of 80 to 100 weight percent metal and a remainder of something else, or 2) 80 to 100 weight percent of the powder particles are metallic particles.  The examiner interprets this recitation to be met by either of the above interpretations.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 102 as being anticipated by, and alternatively under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980).
Regarding claim 1, Sachs et al. discloses a printer system for additive manufacturing of powder parts, including a powder bed (which would naturally be 
The examiner notes that the recitations of the powder parameters, “operable to digitally deposit…”, and “to generate a pulse energy…” are instances of functional language of the claimed system that, upon further consideration, are not considered to impart any further structural limitations to the claimed apparatus because any powder additive manufacturing apparatus with a binder jetter and laser would be entirely capable of working upon the material claimed and performing the claimed functions.  See MPEP 2114 & MPEP 2115.  Accordingly, the examiner reasonably considers the aforementioned apparatus of Sachs et al. to be inherently capable of meeting the claimed instances of functional language absent concrete evidence to the contrary.  Alternatively, any specific differences in structure between the claimed apparatus and the disclosure of Sachs et al., if at all present, would have been minor and obvious absent concrete evidence that said differences are significant or patentably distinct over the structure of Sachs et al.
Alternatively, Sachs et al. further teaches completely metal powder (ie. 100% metal powder) having an average particle size of 10 to 200 microns and a binder including water and a salt with hydrogen [col.5 ln.62 to col.6 ln.25, col.12 In.43-48, col.32 In.5-8].  The examiner reasonably considers the aforementioned average particle size of Sachs et al. to meet the claimed recitation of “d50” according to broadest reasonable interpretation.  The examiner notes that the 
Regarding claims 2-8, Sachs et al. discloses the apparatus of claim 1 (see previous).  Again, the examiner reasonably considers the apparatus of Sachs et al. to be entirely capable of working upon the material claimed and performing the claimed functions.  See MPEP 2114 & MPEP 2115.  Alternatively, any specific differences in structure between the claimed apparatus and the disclosure of Sachs et al., if at all present, would have been minor and obvious absent concrete evidence that said differences are significant or patentably distinct.
Alternatively, Sachs et al. further teaches a metal powder composition of stainless steel, and a binder composition of metal salt and water, wherein said binder can be further contacted with a hydrogen reducing agent [col.6 ln.5-9, col.12 In.38-67, col.15 In.18-27].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) as applied to claim 1 above, and further in view of Jones et al. (US 2015/0165556) or Cacace et al. (2017, Densification mechanism for different types of stainless steel powders in selective laser melting).
Regarding claim 9, Sachs et al. discloses the apparatus of claim 1 (see previous).  Sachs et al. does not expressly teach a structure capable of a pulse energy or a spacing as claimed.  
Jones et al. discloses a laser additive manufacturing apparatus [abstract]; wherein the lasers can be pulsed and controlled to a powder level of 2 to 60 W depending on the specific material to be fused [0024]; and said lasers can be located 5 to 150 mm from the powder bed so that any region of powder can be melted at the same time [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Sachs et al. by utilizing the lasers of Jones et al. depending on the material for the purpose of melting any region of powder at the same time.  The examiner notes that the aforementioned ranges of Jones et al. overlap with the instant claim.  See MPEP 2144.05(I).  Regarding the claimed pulse energy, the examiner notes that the aforementioned lasers of Jones et al., which can output 2 to 60 W, would be entirely capable of emitting an energy pulse as claimed absent concrete evidence to the contrary.  See MPEP 2114.
Alternatively, Cacace et al. teaches that laser energy density values of up to 25 J/cm2 are known for additive manufacturing of stainless steels [fig.4].  The examiner notes that the prior art discloses all of the claimed limitations, although .

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of Jones et al. (US 2015/0165556).
Regarding claim 1, Sachs et al. discloses a printer system for additive manufacturing of powder parts, including a powder bed (which would naturally be supported by an underlying powder bed platform/substrate), a computer-controlled fluid binder ejector, and a laser light source [col.5 ln.25-35, col.8 ln.22-32, col.18 ln.12-45, col.28 col.29-38, col.32 ln.45-52].  
The examiner notes that the recitations of the powder parameters, “operable to digitally deposit…”, and “to generate a pulse energy…” are instances of functional language of the claimed system that, upon further consideration, are not considered to impart any further structural limitations to the claimed apparatus because any powder additive manufacturing apparatus with a binder jetter and laser would be entirely capable of working upon the material claimed and performing the claimed functions.  See MPEP 2114 & MPEP 2115.  Accordingly, the examiner reasonably considers the aforementioned apparatus of Sachs et al. to be inherently capable of meeting the claimed instances of functional language absent concrete evidence to the contrary.  Alternatively, any 
Alternatively, Sachs et al. further teaches completely metal powder (ie. 100% metal powder) having an average particle size of 10 to 200 microns [col.12 In.43-48, col.32 In.5-8].  The examiner reasonably considers the aforementioned average particle size of Sachs et al. to meet the claimed recitation of “d50” according to broadest reasonable interpretation.  The examiner notes that the aforementioned particle size of Sachs et overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further considers the aforementioned binder to meet the claimed binder fluid including water, reducible metal compound, and reducing agent, because the binder of Sachs et al. in contact with hydrogen would naturally have been expected to include at least some hydrogen upon contact.
Sachs et al. does not expressly teach that the laser light source can be pulsed.  Jones et al. discloses a laser additive manufacturing apparatus [abstract]; wherein the lasers can be pulsed and controlled to a powder level of 2 to 60 W depending on the specific material to be fused [0024].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Sachs et al. by utilizing the lasers of Jones et al. depending on the material as would have been recognized by one of ordinary skill.  Thus, the suggested 
Regarding claims 2-8, Sachs et al. and Jones et al. disclose the apparatus of claim 1 (see previous).  Again, the examiner reasonably considers the apparatus of Sachs et al. to be entirely capable of working upon the material claimed and performing the claimed functions.  See MPEP 2114 & MPEP 2115.  Alternatively, any specific differences in structure between the claimed apparatus and the disclosure of Sachs et al., if at all present, would have been minor and obvious absent concrete evidence that said differences are significant or patentably distinct.
Alternatively, Sachs et al. further teaches a metal powder composition of stainless steel, and a binder composition of metal salt and water, wherein said binder can be further contacted with a hydrogen reducing agent [col.6 ln.5-9, col.12 In.38-67, col.15 In.18-27].
Regarding claim 9, Sachs et al. and Jones et al. disclose the apparatus of claim 1 (see previous).  Jones et al. further teaches that the lasers can be pulsed and controlled to a powder level of 2 to 60 W depending on the specific material to be fused [0024]; and said lasers can be located 5 to 150 mm from the powder bed so that any region of powder can be melted at the same time [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Sachs et al. by utilizing the lasers of Jones et al. depending on the material for the purpose of melting any region of powder at the same time.  The examiner notes that the aforementioned ranges of Jones et al. overlap with the 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) and Jones et al. (US 2015/0165556) as applied to claim 1 above, and further in view of Cacace et al. (2017, Densification mechanism for different types of stainless steel powders in selective laser melting).
Regarding claim 9, the aforementioned prior art discloses the prior art of claim 1 (see previous).  The aforementioned prior art does not expressly teach a laser energy density as claimed.  Cacace et al. teaches that laser energy density values of up to 25 J/cm2 are known for additive manufacturing of stainless steels [fig.4].  The examiner notes that the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the apparatus of Sachs et al. with the particular laser energy density of Cacace et al. to arrive at the predictable result of an additive manufacturing apparatus that utilizes conventional energy density values as suggested by the aforementioned prior art.  See MPEP 2143(I)(A).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734